Citation Nr: 0006003	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-08 680	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1975 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO that confirmed and continued a previously assigned zero 
percent rating for left ear hearing loss.  This case was 
before the Board in July 1999 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  Audiometric test results obtained during compensation 
examinations conducted by VA from August 1996 to January 2000 
correspond to a numeric designation of no worse than II for 
the left ear.  

2.  Puretone thresholds for the frequencies of 1,000 Hertz 
and 2,000 Hertz have been either 15 or 20 decibels.


CONCLUSION OF LAW

An increased (compensable) rating for left ear hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.85, Table VI, Table VII, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85, 4.86 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed on 
June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth in § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  When 
service connection is in effect for hearing loss in one ear 
only, and the appellant does not have total deafness in both 
ears, the hearing acuity of the non-service-connected ear is 
considered normal (level I).  38 U.S.C.A. § 1160(a) (West 
1991); 38 C.F.R. § 4.85(f) (1999).  

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  

In the veteran's case, audiometric testing conducted in 
August 1996 revealed puretone thresholds of 20, 20, 55, and 
65 decibels in the left ear, at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and there was a 96 percent 
discrimination score.  In December 1996, the veteran had 
puretone thresholds of 15, 15, 55, and 65 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, and there was a 
discrimination score of 96 percent.  In August 1997, he had 
puretone thresholds of 15, 20, 60, and 70 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with a 
discrimination score of 92 percent.  In January 2000, the 
veteran had puretone thresholds of 20, 15, 60, and 70 
decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively with a discrimination score of 84 percent.  
Applying these test results to 38 C.F.R. § 4.85, Table VI 
(1998), the veteran has a numeric designation of no worse 
than II for the left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (1998), given that the non-service-connected ear is 
treated as being at level I, results in a finding that an 
increase in the currently assigned noncompensable rating is 
not warranted.  The same results are obtained by applying the 
results to 38 C.F.R. § 4.85, Table VI, Table VII (1999).  
Additionally, as is apparent from the results set out above, 
the veteran did not have thresholds of 55 or greater in each 
of the specified frequencies, and did not have thresholds of 
70 decibels or more at 2,000 Hertz.  Consequently, 38 C.F.R. 
§ 4.86 (1999) is not for application.  Moreover, no examiner 
has indicated that use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  

Although the veteran has described his hearing as being so 
bad that he needs a hearing aid, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  Specifically, no 
evidence has been presented to show unusual difficulties the 
veteran experiences beyond those already contemplated by the 
rating schedule.  The current evidence of record does not 
demonstrate that left ear hearing loss has resulted in 
frequent periods of hospitalization or has, by itself, 
resulted in marked interference with employment.  § 3.321.  
It is undisputed that defective hearing in the left ear may 
adversely affect the veteran, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Additionally, as noted above, because service 
connection is in effect for the left ear only, the effect of 
any hearing loss in the right ear may not be considered, 
except in cases where the veteran is totally deaf in both 
ears.  38 U.S.C.A. § 1160 (West 1991).  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

An increased (compensable) rating for left ear hearing loss 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

